                                                                                   Case 2:20-cv-00425-JCM-DJA Document 82 Filed 03/04/21 Page 1 of 2



                                                                               1    Dylan P. Todd (NV Bar No. 10456)
                                                                                    Lee H. Gorlin (NV Bar No. 13879)
                                                                               2    FORAN GLENNON PALANDECH PONZI
                                                                               3    & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                               4    Henderson, NV 89052
                                                                                    Telephone: 702-827-1510
                                                                               5    Facsimile: 312-863-5099
                                                                                    dtodd@fgppr.com
                                                                               6    lgorlin@fgppr.com
                                                                               7
                                                                                    Attorneys for Plaintiffs
                                                                               8
                                                                                                               UNITED STATES DISTRICT COURT
                                                                               9                         DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                              10
                                                                                    ALLSTATE INSURANCE COMPANY,
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    ALLSTATE PROPERTY & CASUALTY                         CASE NO. 2:20-cv-00425-JCM-DJA
                                                                              11
                                                                                    INSURANCE COMPANY, ALLSTATE
                                                                              12    INDEMNITY COMPANY AND ALLSTATE
                                                                                    FIRE & CASUALTY INSURANCE
                                                                              13    COMPANY,                                             STIPULATION AND ORDER TO
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14                                                         EXTEND BRIEFING SCHEDULE
                                             Henderson, Nevada 89052




                                                                                                           Plaintiffs,                   PERTAINING TO PLAINTIFFS’
                                                   702-827-1510




                                                                              15    vs.                                                  MOTION TO COMPEL DISCOVERY
                                                                                                                                         RESPONSES (ECF No. 76)
                                                                              16    OBTEEN N. NASSIRI, D.C., et al.,
                                                                                                                                         (Second Request)
                                                                              17                           Defendants.
                                                                              18
                                                                              19          Plaintiffs Allstate Insurance Company, Allstate Property & Casualty Insurance Company,
                                                                              20   Allstate Indemnity Company and Allstate Fire and Casualty Insurance Company (“collectively
                                                                              21   “Plaintiffs” or “Allstate”) and Defendants Obteen N. Nassiri and Med Ed Labs (collectively
                                                                              22   “Defendants”) by and through their respective counsel, hereby stipulate and agree that all discovery
                                                                              23   deadlines be extended by thirty (30) days.
                                                                              24          This is the parties second request to extend the briefing schedule on this Motion.
                                                                              25          The parties state as follows:
                                                                              26          1.      Defendants have been working on supplementing their disclosures of documents
                                                                              27   and responses to Plaintiffs’ requests for production to MEL and have supplemented the same.
                                                                              28

                                                                                                                                    1
                                                                                   Case 2:20-cv-00425-JCM-DJA Document 82 Filed 03/04/21 Page 2 of 2



                                                                               1          2.      On February 19, 2021, and February 25, 2021, Defendants supplemented their
                                                                               2   disclosures with more than 4,000 pages worth of documents. They also included an index of all
                                                                               3   documents produced by Defendants as of those dates and supplemented their responses to requests
                                                                               4   for production as well.
                                                                               5          3.      In order to accommodate Defendants in their diligence to supplement as appropriate,
                                                                               6   to accommodate Plaintiffs in reviewing the over 4,000 pages of documents already supplemented,
                                                                               7   and to allow the parties to determine whether the Motion remains necessary or has become moot,
                                                                               8   the Parties have agreed to extend Defendants’ deadline to file a response to Plaintiffs’ Motion to
                                                                               9   Compel Discovery Responses [Doc 76] from March 3, 2021 (old deadline) to March 10, 2021 (new
                                                                              10   deadline). The parties further agree to extend Plaintiff’s deadline to file a Reply by seven (7)
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   additional days, setting the deadline at March 24, 2021.
                                                                              12          4.      This Stipulation is being filed concurrently with a Stipulation to Extend Discovery
                                                                              13   Deadlines by 30 days.
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14
                                             Henderson, Nevada 89052




                                                                                   Dated this 3rd day of March, 2020.                  Dated this 3rd day of March, 2021.
                                                   702-827-1510




                                                                              15
                                                                                   FRIZELL LAW FIRM                                    FORAN GLENNON PALANDECH PONZI
                                                                              16                                                       & RUDLOFF PC

                                                                              17   /s/ R. Duane Frizell                                /s/ Lee H. Gorlin____________________
                                                                                   R. Duane Frizell (NV Bar 9807)                      Dylan P. Todd (NV Bar No. 10456)
                                                                              18   400 N. Stephanie Street                             Lee H. Gorlin (NV Bar No. 13879)
                                                                              19   Suite 265                                           2200 Paseo Verde Parkway, Suite
                                                                                   Henderson, NV 89014                                 Henderson, NV 89052
                                                                              20
                                                                                   Attorneys for Defendants                            Attorneys for Plaintiffs
                                                                              21
                                                                              22
                                                                              23
                                                                                                                               ORDER
                                                                              24
                                                                              25   IT IS SO ORDERED
                                                                              26
                                                                                   DATED: March 4, 2021
                                                                              27
                                                                                                                               _______________________________________
                                                                              28                                               UNITED STATES MAGISTRATE JUDGE


                                                                                                                                   2
